             Case 5:18-cr-00348-LHK Document 79 Filed 06/03/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA


                                       CRIMINAL MINUTES

Date: June 3, 2021             Time: 2:31 PM – 2:37 PM          Judge: LUCY H. KOH
                               (6 minutes)

Case No.: 18-cr-00348-         Case Name: UNITED STATES v. Brandon Charles Glover-1 (P)(C:N);
LHK-1, -2                      Vasile Mereacre-2 (P)(C:N)

Attorney for Plaintiff: Susan Knight
Attorney for Defendant: Carleen Arlidge for Brandon Charles Glover (1); Doron Weinberg for Vasile
Mereacre (2)

 Deputy Clerk: Kassandra Dibble                     Court Reporter: Lee-Anne Shortridge
 Interpreter: None requested                        Probation Officer: Not present


                                           PROCEEDINGS

Status Conference re: Sentencing held via Zoom videoconference remotely. All parties, including both
defendants, appeared by videoconference.

The parties provided a status update to the Court. Further Status Conference re: Sentencing SET for
Wednesday, November 3, 2021 at 9:15 AM.
Case 5:18-cr-00348-LHK Document 79 Filed 06/03/21 Page 2 of 2
